Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10325401 Although the claims at issue are not identical, they are not patentably distinct from each other because 17/308979 is broader than 10325401. It is well settled that "anticipation is the epitome of obviousness," in re McDaniel, 293 F3d. .

17/308979 Claim 1, 19, 20
10325401 Claim1
A computer-implemented method of determining a bounce light map for a scene for use in rendering the scene in a graphics processing system, the method 5comprising:
1. (Currently amended) A computer-implemented method of determining a bounce light map for a scene for use in rendering the scene in a graphics processing system, the method comprising: 
determining one or more initial light maps representing lighting within the scene, 
determining one or more initial Iight maps representing lighting within the scene; 
wherein the one or more initial light maps have the same topology as the bounce light map;
7. (Currently amended) The method of claim 1 wherein the one or more initial light maps have the same topology as the bounce light map.

for a texel position of the bounce light map: 10
for each of a plurality of texel positions of the bounce light map: identifying one or more positions within the scene based on values of corresponding texels of the one or more initial light maps; 

tracing one or more sampling rays between a position in the scene corresponding to the texel position of the bounce light map and the respective one or more identified positions within the scene; 

and determining a lighting value for the texel position of the bounce light map using results of the tracing of the one or more sampling rays.


Allowable Subject Matter
Claims 1-20 overcome the prior art.
See 16/400594 prosecution history.
See 15/456865 prosecution history.
Claims 1, 19 and 20 require a bounce light map and an initial light map with the same topology, a texel position for the bounce light map, and generating a light value for the texel position of the bounce light map by ray tracing the initial light map. Individually, light maps, bounce light maps, ray tracing, and texels are well-known in the art, however the prior art does not teach the combination of limitations.
An example of the  individual elements being taught includes 20140327690 where McGuire teaches the use of texels and light maps with ray tracing (McGuire [0063]), but not the specific combination of limitations indicated above. 
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616